



Exhibit 10.1




Summary of Base Salaries
for
Executive Officers of Park National Corporation


On November 19, 2018, the Compensation Committee of the Board of Directors of
Park National Corporation (“Park”) approved the base salaries for the fiscal
year ending December 31, 2019, for each of the executive officers of Park: (a)
David L. Trautman, Chief Executive Officer and President of each of Park and The
Park National Bank, a subsidiary of Park; (b) C. Daniel DeLawder, Chairman of
the Board of Park and Chairman of the Board and full-time executive employee of
The Park National Bank, a subsidiary of Park; and (c) Brady T. Burt, Chief
Financial Officer, Secretary and Treasurer of Park and Senior Vice President and
Chief Financial Officer of The Park National Bank, a subsidiary of Park. Those
base salaries are:
* David L. Trautman -- $785,000
* C. Daniel DeLawder -- $575,000
* Brady T. Burt -- $375,000





